—Judgment, Supreme Court, New York County (Antonio Brandveen, J., at suppression hearing; Harold Beeler, J., at plea and sentence), rendered October 29, 1996, convicting defendant of attempted burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 6 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determinations, which are supported by the record. There was no need for the police to repeat previously administered Miranda warnings prior to questioning defendant since the interrogation was within a reasonable time after the initial warnings and custody had remained continuous (see, People v Thomas, 233 AD2d 347, lv denied 89 NY2d 1102). Moreover, prior to questioning defendant, the detective showed him the Miranda form defendant had previously signed and advised him that these warnings were still in effect, whereupon defendant replied that he understood (see, People v Hotchkiss, 260 AD2d 241, lv denied 93 NY2d 1003). Concur—Rosenberger, J. P., Williams, Lerner, Andrias and Friedman, JJ.